86



       OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                  AUSTIN




              3rc+&l     ~xi.00   par   &ontb ..*   . . . . . . . . . . .   T,mo.oo*
                 \
          rod akiea   that. Lhe Comptrollsr   h811 1nCorwd you
tht ar+mdlturss odor ltemt       110 ami 1%) luould bb nn a
basis .m aaauul ond litsited  l;o not ltoro than one-twslrth
or tbe total per contb, ilwim     tbs tieoirl  year.*  YOU ank
ii   tlris   lo   corr00t.
                                                                         867
Jonorable      .I.   l?. UUOMld   -   PWJ   2




             lAl.11 mnual wlnriem    shall  b o p&d iB
        cmelro equal aionthly installmeats.     . . .*




             Not #o, bowever, where l lump lnm $8 prmidM
out of wlxLoh an itieternjnate      ausber   of eauplo~es8 may be
paid.    idlridual   8alorlra  out ot au&       appropci8tion*    ecay
not axooai lo.any    uno ~uoth one-fwelith       ol the snotrsl
rate;   buL uore than oae+m3Lftb       Of the   total  epprOpIda-
Lion  rw7 be arpeutled   lo one irmtb,     by tinus    ut’ the Saot
tbat  &be number oT ~sitions      i.   no% 1irdLcd.

           You 6~0 therefore rdrlaed that itens 119 and
 ii!0   iue          bu Lhe llmit8tlon lhot the tot81 UI-
              DOG subject
penditura~  Warefrom for one won&h my not exoead one-
wolfua of the approprlatad   mounf.